Citation Nr: 0701561	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-15 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with depression and insomnia. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel

INTRODUCTION

The veteran had active duty service from July 1970 to July 
1972. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2004, a 
statement of the case was issued in April 2005, and a 
substantive appeal was received in May 2005.  A Board video 
conference hearing was held in November 2005.  The veteran 
submitted a motion to advance the case on the docket in July 
2006, which was subsequently denied in August 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD with depression and insomnia.  In his hearing testimony, 
the veteran indicated that he had received treatment for his 
PTSD at the Sheridan, Wyoming VA Medical Center sometime 
around 1972 and 1973.  He also indicated that he received 
treatment for his PTSD at the Amarillo, Texas VA Medical 
Center in 1991.  These VA medical are not in the claims file, 
nor does it appear that these records have been requested.  
Any pertinent VA medical records must be associated with the 
claims file.  Thus, such records should be obtained to fully 
meet the requirements of 38 C.F.R. § 3.159. 

Further, the claims file includes a May 2002 private medical 
opinion that was obtained to determine whether the veteran 
qualified for Social Security disability benefits.  However, 
it does not appear that the veteran's complete Social 
Security Administration (SSA) records have been requested.  
Thus, the RO should obtain the administrative decisions 
pertaining to the veteran's claim and any underlying medical 
records from the SSA.  See Hayes v. Brown, 9 Vet.App. 67, 74 
(1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge); 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Since the Board is remanding 
this case to get additional records, it is reasonable for the 
RO to give additional VCAA notice to comply with 
Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  Appropriate action should be taken to 
obtain copies of all VA medical records 
from the Sheridan, Wyoming VA Medical 
Center from 1972 to 1973 and from the 
Amarillo, Texas VA Medical Center from 
1991.  If these records are not 
available, it should be clearly stated in 
the claims file.

3.  The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions 
(with associated medical records) 
pertaining to any claim for disability 
benefits by the veteran.

4.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



